Case 1:19-cv-06741-GBD Document 112 Filed 08/11/21 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAYSUKH RUDANI, individually and on behalf of
all others similarly situated,

Plaintiff,

 

-against-
IDEANOMICS, INC. f/k/a SEVEN STARS CLOUD : 19 Civ. 6741 (GBD)
GROUP, INC. f/k’a WECAST NETWORK, INC.,

BING YANG, ROBERT BENYA, ZHENG WU
wWk/a BRUNO WU,

Defendants.

GEORGE B. DANIELS, District Judge:
A preliminary approval hearing on the motion for settlement, (ECF No. 108), is set for

September 21, 2021 at 10:30 a.m.

Dated: August 10, 2021
New York, New York
SO ORDERED.

Leary. 6 Donrde

GEPRGER ER . DANIELS
EPR STATES DISTRICT JUDGE

 
